 SERVICE EMPLOYEESLOCAL 44 (SIR FRANCIS DRAKE)Window Cleaners Union Local 44,Service Employ-ees InternationalUnion,AFL-CIOandSirFrancis Drake Hotel.Case 20-CD-62028 February 1985DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this Section 10(k) proceeding wasfiled 17 July 1984 by Sir Francis Drake Hotel (theHotel),alleging that the Respondent,WindowCleaners Union Local 44, Service Employees Inter-national Union, AFL-CIO (Local 44) violated Sec-tion 8(b)(4)(D) of the National Labor Relations Actby engaging in proscribed activity with an objectof forcing the Hotel to assign certain work to em-ployees it represents rather than to the unrepresent-ed employees of the Hotel. The hearing was held 7August 1984 before Hearing Officer Lucile L.Rosen.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe parties were unable to reach a stipulation onwhether the Hotel, operated by Hotel SystemsInternational (HSI), is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The record shows that the Hotel is a Californiacorporation with its principal place of business inSan Francisco, California. It is engaged in operat-ing a hospitality hotel with one restaurant and twobars.During the past calendar year, its business op-erations generated gross revenues in excess of $2million and, during the same period, it receivedgoods and materials valued in excess of $50,000 di-rectly from points located outside the State of Cali-fornia.We find that the Hotel is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.The parties stipulated, and we find, that WindowCleaners Union Local 44, Service Employees Inter-national Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeOn 18 July 1983 HSI purchased the Hotel fromPrincess International and instituted some oper-ational changes to increaseefficiencyand reducecosts.Accordingly, on 12 October1983 HSI can-501celed its prior contractual agreement with Lewisand Taylor (contractor), a building maintenancecompany which provides window washer servicesand whose employees are represented by Local 44.InDecember 1983 the cleaning of exterior win-dows at the Hotel, which work had previouslybeen performed by employees represented byLocal 44, was assigned to an unrepresented em-ployee of the Hotel.Prior to this assignment, hotel officials met withthecontractor's representatives and two unionmembers. William Snider, the Hotel's personnel di-rector, testified that, during thismeetingwithunionmembers, the contractor's representatives(nonunion members) said that "it would be neces-sary to employ Local 44 window washers becausethiswas a Union town, and if Local 44 Unionworkers were not employed there would be prob-lems with pickets."InApril 1984 hotel officials met twice withLocal 44 representatives, but no resolution wasreached. Snider testified that, during a meetingwith Local 44 representatives, Healey, the Union'sattorney, said, "I want the retention of Local 44window washers." Steven Harper, manager direc-tor of the Hotel, advised Snider to call Jack Crow-ley,who is employed by the Central Labor Coun-cilof San Francisco, because the Union had ap-plied for strike sanction. Snider testified that Crow-ley said that "he would like to see Local 44window washers in the Sir Francis Drake Hotel."According to Snider, Crowley also said, "Youhave other Unions in your Hotel, Local 2, 14, andTeamsterswho will probably honor any strikesanction."Thereafter, on 17 July 1984, there were picketsat the Hotel. Snider recognized two union mem-bers carrying picket signs which said, "Sir FrancisDrake Hotel unfair, the Window Washers Union."Other picket signs made reference to the "Hotel'sfailure to meet area standards."The same day, a meeting was arranged withLocal 44 to discuss the Union's demands. At thismeeting, Snider reiterated the options that Local44's secretary-treasurer Frediani had given to theHotel. They were to "either sign a contract with acontractor or fire our employee or have him join aUnion, which he didn't want to do." Snider askedJack Miller, the Union's president, if these were theonly options available. According to Snider, Miller"said they were and that the pickets would not beremoved unless the Union's demands were met."B.Work in DisputeThe disputed work involves the cleaning of exte-riorwindows at the Sir Francis Drake Hotel, The274 NLRB No. 71 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork isnow performed by an unrepresented em-ployee of theHotel.Prior to December 1983, theHotel contracted the work in dispute to Lewis andTaylor,which employs window washers represent-ed by Local 44.C. Contentions of thePartiesNeither partyfiled briefs.At thehearing, how-ever,the Employer contended that anobject of thepicketingon 17 July 1984was to acquire the workperformedby theHotel'sunrepresented employeefor Local 44members. Furthermore,the Employercontended that the assignment of the disputedwork to an in-house employee is more efficient andeconomical.At the conclusionof thehearing,Local 44 dis-claimed theworkand asserted that the picketingwas intended merely to preservejobs already per-formed byitsmembers.Local 44 alsostated thatpicketingwould continue allegedly for the solepurpose of protesting the Hotel's failure to meet"area standards."D. Applicability of the StatuteBefore the Board can determine a dispute pursu-ant to Section 10(k) of the Act, it must be satisfiedthat there is reasonable cause to believe that Sec-tion 8(b)(4)(D) has been violated and that the par-ties have not agreed upon a method for the volun-tary adjustment of the dispute.As set forth in section A above, the Hotel's per-sonnel director, Snider, testified that Local 44agents claimed a right to the work in dispute. Therecord shows that the Union demanded that theHotelsign acontract with a contractor or fire theunrepresented employee or have him join theUnion. It is undisputed that the Union demandedthat the Hotel employ Local 44 workers, but therecord is devoid of evidence that shows that theUnion's picketing was to "obtain reemployment" ofthe employees, represented by the Union, who hadonce performed the work.' Without ruling on thecredibilityof the testimony, we find reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred, and that there exists noagreed-upon method for voluntary adjustment ofthe dispute within themeaningof Section 10(k) ofthe Act. We also find the Respondent's disclaimerof the disputed work ineffective. The disclaimerwas not made until the conclusion of the 10(k) pro-ceeding and it was coupled with the Union's inten-tion to continue picketing allegedly for the solepurpose of protesting the Hotel's failure to meet'ElectricalWorkers IBEWLocal 292(FranklinBroadcasting),126NLBR1212 (1960)areastandards.Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute isan actof judgment basedon commonsenseand experience, reached by plac-ing the factors involved in a particular case.Ma-chinists Lodge 1743 (J. A. Jones Construction),135NLRB 1402 (1962). The following factorsare rele-vant in makingthe determination of this dispute.1.The Employer's past practice andpreferenceThe Employer purchased the Hotel from Prin-cess International on 18 July 1983. As part of itsplans to institute operational changes to improveefficiency and reduce costs, the Employer canceledon 12 October 1983 a contractual arrangement en-tered into by Princess International and Lewis andTaylor for window washing services. Inasmuch asonly a few months elapsed while employees repre-sented by Local 44 who were employed by Lewisand Taylor performed window washing servicesfor the Employer, we find an insufficient basis forestablishing a past practice by the Employer affect-ing the award here.The Employer's preference is to have its in-house employee perform the disputed work, andthispreference favors an assignment consistentwith the Employer'sassignmentto its in-house em-ployee.2.Relative skillsNo particular skill is necessary to perform thedisputed work; therefore, this factor does not favoran award either to Local 44-represented employeesor to the Employer's employee.3.Economy and efficiency of operationsThe Employer contends that it would be ineffi-cient and impractical to continue to use workersrepresented by Local 44. The Employer testifiedthat Local 44 workers were not available for emer-gencies. In addition, because the Local 44 repre-sented employees did not work every day, theyhad to be recalled if the work was not adequatelyperformed, whereasan in-house employee is read-ily accessible.The record also shows that whenworkers represented by Local 44 performed the SERVICE EMPLOYEESLOCAL 44 (SIR FRANCIS DRAKE)work supervisory difficulties ensued because theemployees failed to report their arrival to the hotelsuperintendent.Therefore,itwasdifficult for theEmployer to control the work performed. Present-ly, by contrast, there are no supervisory problemswith the Hotel's employee because he is availableforwork and on the Employer'spremises at alltimes.In these circumstances, we find the factor ofeconomy and efficiency of operations favors anaward of the disputed work to the Employer's em-ployee.ConclusionAfter considering all the relevant factors, weconclude that the Hotel's unrepresented employeeis entitled to perform the work in dispute. In reach-ing this conclusion, we have relied on the efficien-cy and economy resulting from such an assignmentand the Employer's preference with respect to in-house employees. The determination is limited tothe controversy that gave rise to this proceeding.DETERMINATION OF DISPUTE503The National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Sir Francis Drake Hotel are en-titled to clean the Hotel's exterior windows.2.Window Cleaners Union Local 44, ServiceEmployees International Union, AFL-CIO is notentitled bymeansproscribed by Section 8(b)(4)(D)of the Act to force Sir Francis Drake Hotel toassign the disputed work to employees representedby it.3.Within 10 days from this date, Window Clean-ersUnion Local 44, Service Employees Interna-tionalUnion, AFL-CIO shall notify the RegionalDirector for Region 20 in writing whether it willrefrain from forcing Sir Francis Drake Hotel, bymeansproscribed by Section 8(b)(4)(D), to assignthe disputed work in a manner inconsistent withthis determination.